Name: Commission Regulation (EEC) No 1521/79 of 20 July 1979 amending in respect of certain gloves, mittens and mitts Regulation (EEC) No 749/78 on the determination of the origin of certain textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  industrial structures and policy;  international trade
 Date Published: nan

 No L 185/ 18 21 . 7. 79Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1521/79 of 20 July 1979 amending in respect of certain gloves, mittens and mitts Regulation (EEC) No 749/78 on the determination of the origin of certain textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff tariff heading No 60.02, List B of Regulation (EEC) No 749/78 provides that the working or processing which confers the status of originating products on such goods shall be complete making up ; whereas these provisions do not apply to gloves, mittens and mitts, not being knitted or crocheted goods of tariff heading No 61.10 ; Whereas, in the case of the manufacture, by making up from fabric, of gloves, mittens and mitts, not being knitted or crocheted goods of tariff heading No 61.10, it is considered that such products have undergone one complete process constituting a stage of manufac ­ ture ; Whereas it is necessary to resolve the anomaly which at present exists in Regulation (EEC) No 749/78 by which gloves, mittens and mitts not being knitted or crocheted goods of tariff heading No 61.10 are excluded from the application of the conditions set out in List B of that Regulation in respect of certain knitted or crocheted gloves, mittens and mitts ; Whereas Regulation (EEC) No 749/78 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 1 ), and in particular Article 14 thereof, Whereas Article 1 of Commission Regulation (EEC) No 749/78 (2 ) provides that textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff are to be considered as originating in the country in which they have undergone one complete process as specified in Article 2 of that Regu ­ lation or in the Community if they have undergone such process there ; Whereas Article 2 of Regulation (EEC) No 749/78 provides inter alia that complete working or processing is to be considered as working or processing as a result of which the products obtained receive a classification under a tariff heading other than those covering the various products utilized, with the exception , however, of working or processing specified in List A or B of that Regulation , where the special provisions of those lists shall apply ; Whereas, in the case of incomplete or unfinished knitted or crocheted gloves, mittens and mitts or gloves, mittens and mitts, knitted or crocheted directly to shape of tariff heading No 60.02 and incomplete or unfinished gloves, mittens and mitts, not being knitted or crocheted goods of tariff heading No 61.10, List A of Regulation (EEC) No 749/78 provides that the working and processing which confers the status of originating products on such goods shall be manu ­ facture from yarn ; Whereas, in the case of knitted or crocheted gloves, mittens and mitts made by sewing or assembling pieces of knitted or crocheted fabric (whether cut to shape or knitted or crocheted directly to shape) of HAS ADOPTED THIS REGULATION : Article 1 List B of Regulation (EEC) No 749/78 is amended by the addition, as set out in the Annex hereto, of a provi ­ sion in respect of certain products of heading No 61.10 of the Common Customs Tariff. Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6 . 1968 , p . 1 . ( ?) OJ No L 101 , 14 . 4 . 1978 , p. 7 . 21 . 7. 79 Official Journal of the European Communities No L 185/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX Product obtained Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 61.10 Gloves, mittens and mitts, not being knitted or crocheted goods Complete making-up (') (') 'Complete making-up shall be taken to mean all the operations following cutting of the fabric or knitting or crocheting of the fabric directly to shape ; however, making-up shall not necessarily be considered as incomplete where a finishing operation has not been carried out .